PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES





Application Number: 16/582,933
Filing Date: 09/25/2019
Appellant(s): Braithwaite et al.
Alkahest, Inc.



__________________
Mandar Joshi
BOZICEVIC, FIELD & FRANCIS LLP 
201 Redwood Shores Parkway, Suite 200 
Redwood City, CA 94065 
For Appellant







EXAMINER’S ANSWER

This is in response to the appeal brief filed on 01/18/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/16/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims:

1) The rejection of claims 1-5, 6, 10, 16, 17, 18, 19-21, 22, 23, 24, 25 under 35 U.S.C. 103 as being obvious over Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).

2) The rejection of claims 1-14, 16, 17, 18, 19-21, 22, 23-25 under 35 U.S.C. 103 as being obvious over Frank et al. (US 8,742,115 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).


(2) Response to Arguments
1) The rejection of claims 1-5, 6, 10, 16, 17, 18, 19-21, 22, 23, 24, 25 under 35 U.S.C. 103 as being obvious over Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) should be Affirmed.

Appellant argues that “Grundl does not teach or suggest treating via systemic administration such as orally, intravenously, or subcutaneously administering the compounds disclosed therein for treating any disease, let alone PD, for which crossing of the BBB would be expected to be required”, see page 13 of the Brief.
Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Grundl et al. teaches that the claimed compounds are CCR3 receptor antagonists. See abstract, columns 3-63, compound in claim 21 (same as instant compound); addresses compounds of claims 1-5. Grundl et al. teaches injectable solution composition containing instant compounds are transferred into injection vials or ampoules or infusion bottles (See column 193, lines 56-63.) i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. Grundl et al. teaches pharmaceutical composition comprising the compounds therein in the form of tablets containing 100 mg of the active compound, capsules, and solution, (see Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms) i.e Grundl teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. Grundl et al teaches that diseases to be treated include rheumatoid arthritis, multiple sclerosis, age-related macular degeneration. See column 190, para 1; column 191, lines 32-33. Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment in a subject diagnosed with neurodegenerative condition such as Parkinson’s disease comprising administering systemically such as orally or intravenously the composition comprising compounds taught by Grundl et al. in therapeutically effective amount i.e administer the tablet formulation taught by Grundl et al. comprising 100 mg of the compound because 1) Wyss-Coray et al., teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc.; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, and 2) Grundl et al. teaches that the claimed compounds are CCR3 receptor antagonists; and teach that the compounds therein can be administered parenterally and meets systemic administration; Grundl et al. teaches pharmaceutical composition comprising the compounds therein in the form of tablets containing 100 mg of the active compound, capsules, solution, and Grundl et al. teaches that the compounds therein can be administered orally. One of ordinary skill in the art would have been motivated to administer the composition containing effective amounts of the compounds taught by Grundl et al. to a subject with Parkinson’s disease by systemic administration such as orally i.e administration of the tablet formulation taught by Grundl et al. comprising 100 mg of the compound or intravenously with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis; and the claimed compounds are CCR3 receptor antagonist.
It is pointed out that Grundl in view of Wyss-Coray et al. render obvious to administer systemically a composition comprising the therapeutically effective amounts of the compounds taught by Grundl et al. which are the same compounds as instantly claimed to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s. Administration of the composition comprising effective amounts of the same compounds systemically such as orally will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite systemic administration as oral or intravenous, and the combination of references render obvious to administer systemically such as orally or intravenously the compounds taught by Grundl et al. for treating PD. 
Appellant argues that “Grundl does not indicate that the compounds are administered systemically, such as orally, intravenously, or subcutaneously, for the treatment of any disease, much less PD, and particularly, a disease for which crossing of the BBB would be expected to be required. Grundl only generally mentions oral administration at column 194, lines 15-19 and does not mention intravenous or subcutaneous administrations. Therefore, a skilled artisan would not attribute the general discussion in Grundl of systemic administration to the treatment of diseases that would require the administered compounds to pass the BBB”, see page 15 of the Brief.
In response, it is pointed out that Appellant is arguing against an individual reference when the rejection is based on combination of references. Further, it is pointed out that parenteral and oral administration of drugs to treat Parkinson’s disease (PD) is well known. Grundl teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets (containing 100 mg of active compound), capsules i.e Grundl. See Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e Grundl teaches that the compounds therein can be administered parenterally, orally and meets systemic administration. See column 193, lines 56-63. Grundl teaches that the compounds therein are CCR3 receptor antagonists (see columns 186-189) and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease; see column 189, lines 40-45 and column 190, lines 19-20), age-related macular degeneration. Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc. See paras [0029], [0034]. The combination of references provide motivation to administer, composition comprising the compounds taught by Grundl to treat PD by oral administration of the tablets containing 100 mg of the compounds therein, intravenous or systemic administration; and it is also well known in the art to administer drugs orally, parenterally to treat PD. It is pointed out that Grundl in view of Wyss-Coray et al. render obvious to administer orally therapeutically effective amounts of the compounds taught by Grundl et al. which are the same compounds as instantly claimed to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s. Administration of the same compounds in effective amounts systemically such as orally will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite systemic administration as oral or intravenous, and the combination of references render obvious to administer systemically such as orally or intravenously effective amounts of the compounds taught by Grundl et al. for treating PD. It is also pointed out that instant specification teaches that the dosage of the compounds is 100 mg-1000 mg, see para [0661] of instant specification; and Grundl et al. also teaches that the pharmaceutical formulation for oral administration in the form of tablets contain 100 mg of the compounds therein.
Applicant’s remarks regarding Wyss-Coray et al. reference (see pages 15-16 of the Brief), it is pointed out that Wyss-Coray et al. reference was employed for its teachings that CCR3 modulators are known to be used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment. See abstract; paras [0029]; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc. can be treated. See paras [0029], [0034]. One of ordinary skill in the art would have been motivated to administer composition comprising effective amounts of the compounds taught by Grundl et al. orally or intravenously to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis; and the claimed compounds are CCR3 receptor antagonist.
Appellant argues that “the instant specification and Pardridge establishes that a skilled would have expected that a compound used for the treatment of PD would require to cross the BBB…..in connection with the evidence of unexpected results, the instant specification shows that the instantly claimed compounds do not cross the BBB to a significant extent to be present in sufficient concentration to exert their effects in the CNS. (Instant Specification, Figure 6, “compound cerebrospinal fluid levels in mice,” and page 142)………. a person of ordinary skill in the art would not have had a reasonable expectation of success in treating PD via systemic, such as oral, intravenous, or subcutaneous administration of compounds that do not cross the BBB”, see pages 18-21 of the Brief.
In response, is pointed out that Grundl teaches that the compounds therein are CCR3 receptor antagonists (see columns 186-189) and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease; see column 189, lines 40-45 and column 190, lines 19-20). It is pointed out that multiple sclerosis (MS) is a neurodegenerative disease, and if the compounds taught by Grundl can be used to treat MS by whatever mode of action either acting directly in the CNS or acting peripherally, the same compounds will also treat PD when administered in therapeutically effective amounts (tablets containing 100 mg of active compound) by the same mode of action. Further, it is pointed out that the prior art combination renders obvious administration of the same compounds as instantly claimed by the same mode of administration such as oral (see instant claim 22) in therapeutically effective amounts to treat cognitive impairment in Parkinson’s disease, will treat motor impairment, reduce neuroinflammation, reduce weakness in the limbs, treat neurodegeneration, reduce the increase in the eosinophilis in the blood or tissues in Parkinson’s disease patients as in instant claims 16-21, since these are the properties of the compounds taught by Grundl et al. The combination of references provide motivation to employ the CCR3 receptor antagonists in therapeutically effective amount to treat PD. Furthermore, any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.
Applicant argues that “even assuming that systemically administering the claimed compounds "will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration," the surprising or unexpected nature of such results is only demonstrated by the inventors of the instant claims”, see page 26 of Brief.
In response, it is pointed out that parenteral and oral administration of drugs to treat PD is well known. Grundl teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets, capsules i.e Grundl teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. See Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e Grundl teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 193, lines 56-63. The combination of references provide motivation to administer, composition comprising the compounds taught by Grundl or Frank to treat PD by oral, intravenous or systemic administration; and it is also well known in the art to administer drugs orally, parenterally to treat PD. It is pointed out that Grundl in view of Wyss-Coray et al. render obvious to administer orally therapeutically effective amounts of the compounds taught by Grundl et al. which are the same compounds as instantly claimed to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s. Administration of the same compounds in effective amounts systemically such as orally the tablet composition comprising 100 mg of active compound will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite systemic administration as oral or intravenous, and the combination of references render obvious to administer systemically such as orally or intravenously effective amounts of the compounds taught by Grundl et al. for treating PD. 

Applicant argues that “whether it was the property of the claimed compounds to treat PD by acting in a peripheral fashion, the surprising nature of such treatment is only disclosed and claimed in the instant specification. These findings constitute objective considerations of nonobviousness, particularly, evidence of unexpected results. Millennium at 1368-69. Such evidence of objective indicia of unexpected results "can be the most probative evidence of nonobviousness" and "cannot be set aside in the analysis of obviousness", see page 26 of the Brief. 

In response, it is pointed out that parenteral and oral administration of drugs to treat PD is well known. Grundl teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets, capsules. See Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms i.e Grundl teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles. See column 193, lines 56-63. It is pointed out that the prior art combination renders obvious administration of the same compounds as instantly claimed by the same mode of administration such as oral (see instant claim 22) in therapeutically effective amounts in the form of tablets containing 100 mg of active compound with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s i.e effective amount that treat PD i.e Grundl in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically such as orally in therapeutically effective amounts will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. 

Appellant argues that compounds disclosed in the '836 Publication exhibit structural similarity with Compound 1 and are within the scope of the Formula 1 of claim 5. The compounds also exhibit functional similarity with Compound 1 where all of these compounds exhibit CCR3 inhibitory activity, and a person of ordinary skill in the art would have reasonably extrapolated to the additional compounds encompassed by Formula 1 of the pending claim 1 the surprising and unexpected ability of Compound 1 of treating PD via oral administration, intravenous, or subcutaneous administration. See pages 28-35 of the Brief.

In response, it is pointed out that the '836 Publication only provides that some of the compounds therein exhibit CCR3 inhibitory activity, and not the unexpected properties that Applicant is arguing. Further, Applicant’s remarks regarding structural similarity with compound 1, it is pointed out that compounds of formula 1 in claim 1, and claim 5 have wide variety of structurally different compounds with different 5-membered ring base structure, since A can be O or N-C1-6 alkyl, and further wide variety of substituents R1, R2, R3, R4 on the base 5, and 6 membered rings; for example compound of formula 1 wherein A is O or N-CH3, R1 is NHphenyl is different from Compound 1.  It is pointed out that any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of Formula 1 of claims 1, 5, and results are provided for one particular Compound 1.

Appellant arguments regarding claims 23-25 that “because these compounds, when administered systemically, do not cross the BBB in sufficient amount to act on CCR in the brain……..compounds claimed in the claims of Group III exhibit unexpected properties i.e., the ability to act peripherally on the CNS upon systemic administration.”  See page 37-39 of the Brief
In response, Grundl teaches that the compounds therein are CCR3 receptor antagonists (see columns 186-189) and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease; see column 189, lines 40-45 and column 190, lines 19-20). It is pointed out that multiple sclerosis (MS) is a neurodegenerative disease, and if the compounds taught by Grundl can be used to treat MS by whatever mode of action either acting directly in the CNS or acting peripherally, the same compounds will also treat PD when administered in therapeutically effective amounts by the same mode of action. Further, it is pointed out that Grundl teach the same mode of administration as instantly claimed i.e Grundl teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. It is pointed out that Grundl et al. or Frank et al., in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious systemic administration such as oral administration of the composition comprising the same compounds as instantly claimed in therapeutically effective amounts to treat cognitive impairment in Parkinson’s disease. Further, Appellant’s remarks regarding unexpected results that administration of the composition comprising the compounds in therapeutically effective amounts will produce a concentration of the compound of formula 1 of below 10 nM in the cerebrospinal fluid as in instant claim 23 i.e., the ability of the compounds to act peripherally on the CNS upon systemic administration and the concentration of the compound of formula 1 of below 10 nM in the cerebrospinal fluid, it is pointed out that any unexpected results have to be commensurate in scope with instant claims. It is noted that the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.

Appellant arguments regarding claim 25, it is pointed out that Grundl et al. (US 8,278,302 B2) or Frank et al., in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious administration of the composition comprising effective amounts of the same compounds as instantly claimed orally or intravenously to treat cognitive impairment in Parkinson’s disease, and administration of the composition comprising the compounds will produce in the plasma of the subject the concentration of the compound of formula 1 that is more than thirty times higher than the concentration of the compound of formula 1 in the cerebrospinal fluid of the subject as in instant claim 25, since these are the properties of the compounds taught by Grundl et al. on administration. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amount of compound formula 1 to produce plasma concentration of the compound of formula 1 of about 350 nM as in instant claim 24. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amount of compound formula 1 employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.

Appellant’s remarks that “the cited references do not teach or suggest that these compounds could be used to treat PD by administering them in an amount that produces the concentration in the cerebrospinal fluid of the subject of below 10 nM, which is significantly lower than the Ki for the instantly claimed compounds, i.e., 124 nM. Indeed, the relevant art would have discouraged a skilled artisan from administering the compounds in an amount that produces in the cerebrospinal fluid the concentration that is more than 10 times lower than the Ki of those compounds because these compounds would have been expected to be ineffective at such concentrations”, see page 39 of the Brief.

In response, it is pointed out that any unexpected results have to be commensurate in scope with instant claims. It is noted that the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.


2)	The rejection of claims 1-14, 16, 17, 18, 19-21, 22 under 35 U.S.C. 103 as being obvious over Frank et al. (US 8,742,115 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) should be Affirmed.

Appellant argues that “Frank does not teach or suggest orally, intravenously, or subcutaneously administering the compounds disclosed therein for treating any disease, let alone PD, for which crossing of the BBB would be expected to be required. Also, the teaching in Frank regarding systemic administration would be perceived by a skilled artisan as limited to treating diseases that do not require crossing the BBB”, see pages 44-45 of the Brief.
Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Frank et al. teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets containing 100 mg of active compound therein, capsules i.e Frank et al. teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. See Frank reference, column 49-50, A), B), C), D); see column 46-48 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 46, lines 37-44. Frank teaches that the compounds therein are CCR3 receptor antagonists (see abstract; columns 3-7) and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease; see column 42, line 50 to column 43, line 20; column 44, lines 13-14). Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment in a subject diagnosed with neurodegenerative condition such as Parkinson’s disease comprising administering systemically such as orally administering the tablet composition comprising 100 mg of active compounds therein or intravenously the composition comprising compounds taught by Frank et al. in therapeutically effective amount because 1) Wyss-Coray et al., teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc.; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, and 2) Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis; Frank et al. teaches that the composition containing the compounds therein can be administered orally i.e teaches administration of the compounds in the form of tablets comprising 100 mg of the active compound. One of ordinary skill in the art would have been motivated to administer the composition containing effective amounts of the compounds taught by Frank et al. to a subject with Parkinson’s disease by systemic administration such as orally i.e teaches administration of the compounds in the form of tablets comprising 100 mg of the active compound or intravenously with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis; and the claimed compounds are CCR3 receptor antagonist.
It is pointed out that Frank in view of Wyss-Coray et al. render obvious to administer systemically a composition comprising the therapeutically effective amounts of the compounds taught by Frank et al. which are the same compounds as instantly claimed to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s. Administration of the composition comprising effective amounts of the same compounds systemically such as orally will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite systemic administration as oral or intravenous, and the combination of references render obvious to administer systemically such as orally or intravenously the compounds taught by Frank et al. for treating PD. It is also pointed out that instant specification teaches that the dosage of the compounds is 100 mg-1000 mg, see para [0661] of instant specification; and Frank et al. also teaches that the pharmaceutical formulation for oral administration in the form of tablets contain 100 mg of the compounds therein.

Applicant’s remarks regarding Wyss-Coray et al. reference (see pages 45-46 of the Brief), it is pointed out that Wyss-Coray et al. reference was employed for its teachings that CCR3 modulators are known to be used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment. See abstract; paras [0029]; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, multiple sclerosis etc. can be treated. See paras [0029], [0034]. One of ordinary skill in the art would have been motivated to administer composition comprising effective amounts of the compounds taught by Frank orally or intravenously to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist.
Appellant argues that “the instant specification and Pardridge establishes that a skilled would have expected that a compound used for the treatment of PD would require to cross the BBB…..in connection with the evidence of unexpected results, the instant specification shows that the instantly claimed compounds do not cross the BBB to a significant extent to be present in sufficient concentration to exert their effects in the CNS. (Instant Specification, Figure 6, “compound cerebrospinal fluid levels in mice,” and page 142)………. a person of ordinary skill in the art would not have had a reasonable expectation of success in treating PD via systemic, such as oral, intravenous, or subcutaneous administration of compounds that do not cross the BBB”, see pages 48-51 of the Brief.

In response, is pointed out that Frank teaches that the compounds therein are CCR3 receptor antagonists (see abstract; columns 3-7) and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease; see column 42, line 66 to column 43, line 1; column 44, lines 13-14). It is pointed out that multiple sclerosis (MS) is a neurodegenerative disease, and if the compounds taught by Frank can be used to treat MS by whatever mode of action either acting directly in the CNS or acting peripherally, the same compounds will also treat PD when administered in effective amounts by the same mode of action. Furthermore, it is pointed out that the prior art combination renders obvious administration of the same compounds as instantly claimed by the same mode of administration such as oral in the form of tablets containing 100 mg of the active compound therein (see instant claim 22) in therapeutically effective amounts to treat cognitive impairment in Parkinson’s disease, will treat motor impairment, reduce neuroinflammation, reduce weakness in the limbs, treat neurodegeneration, reduce the increase in the eosinophilis in the blood or tissues in Parkinson’s disease patients as in instant claims 16-21, since these are the properties of the compounds taught by Frank et al. The combination of references provide motivation to employ the CCR3 receptor antagonists to treat PD in therapeutically effective amount. Further, any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.
Applicant argues that “even assuming that systemically administering the claimed compounds "will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration," the surprising or unexpected nature of such results is only demonstrated by the inventors of the instant claims”, see page 54-55 of Brief.
In response, it is pointed out that parenteral and oral administration of drugs to treat PD is well known. Frank et al. teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets, capsules i.e Frank et al. teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. See Frank reference, column 49-50, A), B), C), D); see column 46-48 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 46, lines 37-44. The combination of references provide motivation to administer, composition comprising the compounds taught by Frank to treat PD by oral, intravenous or systemic administration; and it is also well known in the art to administer drugs orally, parenterally to treat PD. It is pointed out that Frank in view of Wyss-Coray et al. render obvious to administer orally in the form of tablets therapeutically effective amounts of the compounds taught by Frank et al. which are the same compounds as instantly claimed to a subject with Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s. Administration of the same compounds in therapeutically effective amounts systemically such as orally in the form of tablets containing 100 mg of the active compound taught by Frank will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite systemic administration as oral or intravenous, and the combination of references render obvious to administer systemically such as orally or intravenously effective amounts of the compounds taught by Frank et al. for treating PD.

Applicant argues that “whether it was the property of the claimed compounds to treat PD by acting in a peripheral fashion, the surprising nature of such treatment is only disclosed and claimed in the instant specification. These findings constitute objective considerations of nonobviousness, particularly, evidence of unexpected results. Millennium at 1368-69. Such evidence of objective indicia of unexpected results "can be the most probative evidence of nonobviousness" and "cannot be set aside in the analysis of obviousness", see page 55 of the Brief. 
In response, it is pointed out that parenteral and oral administration of drugs to treat PD is well known. Frank teaches pharmaceutical composition comprising the compounds therein in the form solution, tablets, capsules. See Frank reference, column 49-50, A), B), C), D); see column 46-48 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered parenterally and meets systemic administration. See column 46, lines 37-44. It is pointed out that the prior art combination renders obvious administration of the same compounds as instantly claimed by the same mode of administration such as oral (see instant claim 22) in therapeutically effective amounts with reasonable expectation of success of treating cognitive impairment associated with Parkinson’s i.e effective amount that treat PD. Frank in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically such as orally in therapeutically effective amounts to treat PD will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration. 

Appellant argues that compounds disclosed in the '836 Publication exhibit structural similarity with Compound 1 and are within the scope of the Formula 1 of claim 5. The compounds also exhibit functional similarity with Compound 1 where all of these compounds exhibit CCR3 inhibitory activity, and a person of ordinary skill in the art would have reasonably extrapolated to the additional compounds encompassed by Formula 1 of the pending claim 1 the surprising and unexpected ability of Compound 1 in treating PD via oral administration, intravenous, or subcutaneous administration. See pages 56-59 of the Brief.
In response, the '836 Publication only provides that some of the compounds therein exhibit CCR3 inhibitory activity, and not the unexpected properties that Applicant is arguing. Further, Applicant’s remarks regarding structural similarity with compound 1, it is pointed out that compounds of formula 1 in claim 1, and claim 5 have wide variety of structurally different compounds with different 5-membered ring base structure, since A can be O or N-C1-6 alkyl, and further wide variety of substituents R1, R2, R3, R4 on the base 5, 6 membered rings; for example compound of formula 1 wherein A is O or N-CH3, R1 is NHphenyl is different from compound 1.  It is pointed out that any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of Formula 1 of claims 1, 5, and results are provided for one particular Compound 1.

Appellant arguments regarding claims 23-25 that “because these compounds, when administered systemically, do not cross the BBB in sufficient amount to act on CCR in the brain…..compounds claimed in the claims of Group III exhibit unexpected properties i.e., the ability to act peripherally on the CNS upon systemic administration.”  See pages 60-62 of the Brief

In response, Frank teaches that the compounds therein are CCR3 receptor antagonists and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease). It is pointed out that multiple sclerosis (MS) is a neurodegenerative disease, and if the compounds taught by Frank can be used to treat MS by whatever mode of action either acting directly in the CNS or acting peripherally, the same compounds will also treat PD when administered in effective amounts by the same mode of action. Further, it is pointed out that Frank teach the same mode of administration as instantly claimed i.e Frank teaches that the compounds therein are administered orally or parenterally and meets instant systemic administration. It is pointed out that Frank et al., in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious systemic administration such as oral administration of the composition comprising the same compounds as instantly claimed in form of tablets in therapeutically effective amounts to treat cognitive impairment in Parkinson’s disease. Further, Appellant’s remarks regarding unexpected results that administration of the composition comprising the compounds in therapeutically effective amounts will produce a concentration of the compound of formula 1 of below 10 nM in the cerebrospinal fluid as in instant claim 23 i.e., the ability of the compounds to act peripherally on the CNS upon systemic administration and the concentration of the compound of formula 1 of below 10 nM in the cerebrospinal fluid, it is pointed out that any unexpected results have to be commensurate in scope with instant claims. It is noted that the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.
Appellant arguments regarding claim 25, it is pointed out that Frank et al., in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious administration of the composition comprising effective amounts of the same compounds as instantly claimed orally or intravenously to treat cognitive impairment in Parkinson’s disease, and administration of the composition comprising the compounds will produce in the plasma of the subject the concentration of the compound of formula 1 that is more than thirty times higher than the concentration of the compound of formula 1 in the cerebrospinal fluid of the subject as in instant claim 25, since these are the properties of the compounds taught by Frank et al. on administration. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amount of compound formula 1 to produce plasma concentration of the compound of formula 1 of about 350 nM as in instant claim 24. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amount of compound formula 1 employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, any unexpected results have to be commensurate in scope with instant claims. Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.

Appellant’s remarks that “the cited references do not teach or suggest that these compounds could be used to treat PD by administering them in an amount that produces the concentration in the cerebrospinal fluid of the subject of below 10 nM, which is significantly lower than the Ki for the instantly claimed compounds, i.e., 124 nM. Indeed, the relevant art would have discouraged a skilled artisan from administering the compounds in an amount that produces in the cerebrospinal fluid the concentration that is more than 10 times lower than the Ki of those compounds because these compounds would have been expected to be ineffective at such concentrations”, see page 62 of the Brief.

In response, it is pointed out that any unexpected results have to be commensurate in scope with instant claims. It is noted that the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” Instant claims recite wide variety of compounds of formula 1, and results are provided for one particular Compound 1.

Grundl and Frank teaches that the compounds therein are CCR3 receptor antagonists and are used to treat diseases wherein the activity of a CCR3-receptor is involved such as multiple sclerosis (i.e. a neurodegenerative disease). It is pointed out that multiple sclerosis (MS) is a neurodegenerative disease, and if the composition comprising therapeutically effective amount of compounds taught by Frank and Grundl can be used to treat MS by whatever mode of action either acting directly in the CNS or acting peripherally, the same composition comprising therapeutically effective amount of compounds will also treat PD when administered by the same mode of action. Further, it is pointed out that Grundl and Frank teach the same mode of administration as instantly claimed i.e Grundl and Frank teaches that the compounds therein are administered orally in the form of tablets containing 100 mg of the active compound therein or parenterally and meets instant systemic administration.
The combination of references as discussed above render obvious instant claims.
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             
Conferees:
/Kortney L. Klinkel/           Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                             
/WU CHENG W SHEN/           Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                             
Requirement to pay appeal forwarding fee: 
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.